Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, skin depth calculations, even according to the applicants own specification [0142] require that a measurement frequency be provided.  The current claims do not define a frequency at which the measurements take place and as such are indefinite.  Correction is required. For the purposes of examination, the examiner will disregard an specific numerical requirement for skin depth, which is to say that any reasonably possible skin depth may be applied.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-10, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea et al. (USPGPub 2014/0072510) in view of Kleiner et al. (USPGPub 2009/0041845).
Regarding claims 7 and 12, Shea teaches the formation of a porous polymeric scaffold [0032] wherein the purpose of the porosity is to permit metastasis of pores into the pores [0042] for the prevention of diseases such as cancer [0014] and for the release of drugs or active agents [0042]. Shea fails to teach wherein the porous scaffold is provided over the surface of a semiconductive or conductive material. In, general the implants of Shea are solid implants for implant in the blood stream and are formed of PLG. However, Kleiner shows that it is known to provide polymeric substrates in the body for the purpose of interaction of the substrate with the body by coating them on the surface of a stent [0011] for the purpose of active agents or drug release [0014] and wherein Kleiner further teaches wherein his coatings may be PLG polymers as well and wherein the stent is made from a conductive metal [0067]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the polymeric surface for contact with blood and interaction with the bloodstream of Shea on the substrate of Kleiner because Kleiner shows that his stents which are intended to contact the bloodstream are capable of supporting coating using the same polymers employed by Shea.  
Regarding claim 8, Kleiner further teaches wherein the implant comprises a primer layer between the surface of the implant and the drug release coating.
Regarding claim 9, Kleiner teaches wherein the coating thickness may be within the range claimed (claim 1).
Regarding claim 10, the substrate of Kleiner comprises shapes meeting the limitations of the current claims (see figures).
Regarding claims 14 and 15, in the absence of a recitation of a particular measurement frequency for use in measuring skin depth, it is the position of the examiner that the prior art substrate thickness would read upon a skin depth thickness as measured at some frequency [0028].  
Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea et al. (USPGPub 2014/0072510) in view of Kleiner et al. (USPGPub 2009/0041845) as applied to claims 7-10, 12 and 14-15 above and further in view of Girton et al. (USPGPub 2008/0109072).
Regarding claims 11 and 16, the teachings of Shea in view of Kleiner are as shown above. Shea in view of Kleiner fails to teach the underlying scaffold is a metallic foam.  However, Girton teaches that stents may be formed from metal foams [0112] as well as plain metal and alloys [0008].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to employ the metal foams of Girton in the invention of Shea in view of Kleiner as a simple substitution of one known stent metal form another wherein the results would be predictable.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea et al. (USPGPub 2014/0072510) in view of Kleiner et al. (USPGPub 2009/0041845) as applied to claims 7-10, 12 and 14-15 above and further in view of Rourke et al. (US6312463).
Regarding claim 13, the teachings of Shea in view of Kleiner are as shown above. Shea in view of Kleiner fails to teach wherein the thickness of the stent is within the range claimed although Kleiner specifically states that the dimensions of the stent are non-limited.  However, Rourke teaches that the thicknesses of stent struts is commonly found to be within the range claimed (col. 2, lines 22-30).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the strut dimensions of Rourke in the invention of Shea in view of Kleiner because Rourke shows that his dimensions for stent struts are suitable for stent having similar application to those of Rourke such as those of Shea in view of Kleiner.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717